OPINION — AG — ** SHERIFF — FEEDING OF PRISONERS — REIMBURSEMENT ** (1) HOUSE BILL NO. TEN AUTHORIZES AND PROVIDES A SCALE WITH MAXIMUM PER DIEM PRICES FOR THE FEEDING OF PRISONERS BY THE SHERIFF; (2) THAT THE ITEMIZED FIGURES SHOWING THE SHERIFF'S COSTS FOR THE PERIOD CLAIMED ARE 'NOT' BY LAW REQUIRED TO BE PART OF SAID CLAIM; (3) THAT THE SUM AND AMOUNT TO BE CHARGED AND COLLECTED FOR SAID SERVICES (NOT TO EXCEED THE MAXIMUM AS PROVIDED BY LAW) RESTS IN THE SOUND DISCRETION OF THE BOARD OF COUNTY COMMISSIONERS, AS JUSTIFIED BY ALL FACTS AND CIRCUMSTANCES; (4) THAT SUCH SUCCESSIVE CLAIMS ARE EACH TO BEAR THE APPROVAL OF THE COUNTY ATTORNEY. (EXPENSES, MAINTENANCE, COUNTY JAIL) CITE: 19 O.S. 180.43 [19-180.43] (MAC Q. WILLIAMSON)